PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McCarthy, et al.
Application No. 16/094,592
Filing Date: October 18, 2018
For: HOSES, AND DETECTING FAILURES IN REINFORCED HOSES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 28, 2022, to revive the above-identified application.1 

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed July 16, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on October 19, 2021. A Notice of Abandonment was mailed on November 2, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $1,200.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay. Accordingly, the petition is GRANTED.

Petitioner is advised that an ePetition is immediately processed online through EFS-Web if all filing requirements are met. Since the ePetition request form, filed April 28, 2022, was uploaded directly into the above-identified application, an immediate decision could not be rendered. For future assistance with the filing of an ePetition, petitioner should contact the Electronic Business Center at (866) 217-9197.

This application file is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226. Telephone inquiries concerning the status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200.	



/Andrea Smith/
Andrea Smith
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 The present petition was filed using an ePetition request form.